UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53027 CHINA NEW MEDIA CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0944402 (State or Other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dalian Vastitude Media Group 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-8272-8168 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 14, 2011, the Company had outstanding 27,590,001 shares of common stock, $0.0001 par value. INDEX Page PART IFINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements.(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 PART IIOTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. (Removed and Reserved) 38 Item 5.Other Information. 38 Item 6. Exhibits. 38 Signatures 39 i INTRODUCTION Use of Certain Defined Terms In this Form 10-Q, unless indicated otherwise, references to: ● “We,” “us,” “our” and the “Company” refers to China New Media Corp. and its subsidiaries. ● “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refer to the Securities Exchange Act of 1934, as amended; ● “China” and “PRC” refer to the People's Republic of China; ● “RMB” refers to Renminbi, the legal currency of China; and ● “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States. For all U.S. dollar amounts reported, the dollar amount has been calculated on the basis that $1 RMB 6.69116 for September 30, 2010, and $1 RMB 6.3843 for September 30, 2011, which were determined based on the currency conversion rate at the end of each respective period. The conversion rates of $1 RMB 6.7696 is used for the condensed consolidated statement of income and other comprehensive income and consolidated statement of cash flows for the three months ended September 30, 2010, and $1 RMB6.4168 is used for the condensed consolidated statement of income and other comprehensive income and consolidated statement of cash flows for the three months ended September 30, 2011; both of which were based on the average currency conversion rate for each respective quarter. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this report includes some statements that are not purely historical fact and that are “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.These forward-looking statements are contained principally in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies and the ability of our competitors to copy such technologies; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. Our forward-looking statements are based on our current expectations and beliefs concerning future developments, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. ii PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. CHINA NEW MEDIA CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) As of September 30 As of June 30 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Advance to suppliers Prepaid expensees Loan receivables Other current assets Deferred tax assets Total current assets Property, equipment and construction in progress, net, Other assets Security deposits Intangible asset, net Billboards use right Total other assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities Short term loans $ $ Current portion of long term loan Accounts payable, accrued expenses and other payables Deferred revenues Taxes payable Due to related parties Total current liabilities TotalLiabilities Commitments and contingencies Equity Series A Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, 1,000,000 shares issued and outstanding Common stock, $0.0001 Par value; 80,000,000 shares authorized; 27,590,701 shares issued and outstanding as of September 30, 2011 and June 30, 2011, respectively Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Noncontrolling interest Total equity Total Liabilities and Equity $ $ The accompany notes are an integral part of these condensed consolidated financial statements. 3 CHINA NEW MEDIA CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF INCOME AND COMPREHENSIVE INCOME (IN US DOLLARS) (UNAUDITED) For the three months ended September 30, Revenues $ $ Cost of revenue ) ) Gross profit Selling, general and administrative expenses ) ) Income from operations Other income (expenses): Interest income Interest expense ) ) Other income - Other expenses ) ) Total Other income (expenses) ) ) Income before income taxes Income tax provision (benefit) - Current - Deferred ) ) Total income tax provision (benefit) Net income Less: net income attribute to the noncontrolling interest Net income attributable to China New Media Corp. $ $ Other comprehensive income Foreign currency translation adjustments Comprehensive income Less: comprehensive income attribute to the noncontrolling interest Comprehensive income attributable to China New Media Corp. Earnings per share Basic $ $ Diluted $ $ Weighted average number of common shares Basic Diluted The accompany notes are an integral part of these condensed consolidated financial statements. 4 CHINA NEW MEDIA CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF CASH FLOWS (IN US DOLLARS) (UNAUDITED) For the three months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of stock based compensation expense Changes in operating assets and liabilities Accounts receivable ) ) Other current assets ) ) Advance to employee Security deposit Deferred tax assets ) ) Advance to suppliers ) Accounts payable, accrued expenses and other payables Advances from customers - Deferred revenues Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of intangible asset - ) Loan receivables - Restricted cash ) - Acquisition of billboards use right ) ) Acquisition of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from capital contributions - Net proceeds from short-term bank loans Repayment of short-term bank loans ) - Repayment of related party loans ) Repayments of long-term bank loans - ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Income taxes paid $ $ Interest paid $ $ The accompany notes are an integral part of these condensed consolidated financial statements. 5 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION China New Media Corp., (“the Company”), formerly known as Golden Key International Inc., is a corporation organized under the laws of the State of Delaware in 1999. The Company, along with its subsidiaries and VIEs, is engaging in sales, construction and operations of outdoor advertising displays and other alternative media business. On December 8, 2009, Golden Key International Inc. acquired all of the outstanding capital stock of HongKong Fortune-Rich Investment Co., Ltd., a Hong Kong corporation (“Fortune-Rich ”), through China New MediaCorp., a Delaware corporation (the “Merger Sub”) wholly owned by the Company.Fortune-Rich is a holding company whose only asset, held through a subsidiary, is 100% of the registered capital of Dalian Guo-Heng Management & Consultation Co., Ltd. (“Dalian Guo-Heng”), a limited liability company organized under the laws of the People’s Republic of China. Substantially all of the Fortune-Rich’s operations are conducted in China though Dalian Guo-Heng, and through contractual arrangements with several of Dalian Guo-Heng’s consolidated affiliated entities in China, including Dalian Vastitude Media Group Co., Ltd. (“V-Media”) and its subsidiaries. V-Media is an out-door advertising company headquartered in Dalian, the commercial center of Northeastern China. As a result of these contractual arrangements, which obligate the Company to absorb a majority of the risk of loss from V-Media’s activities and entitle it to receive a majority of its residual returns. In addition, V-Media Group 's shareholders have pledged their equity interest in V-Media Group to Dalian Guo-Heng, irrevocably granted Dalian Guo-Heng an exclusive option to purchase, to the extent permitted under PRC law, all or part of the equity interests in V-Media Group and agreed to entrust all the rights to exercise their voting power to the person(s) appointed by Dalian Guo-Heng. Through these contractual arrangements, the Company and Dalian Guo-Heng hold all the variable interests of V-Media Group, and the Company and Dalian Guo-Heng have been determined to be the most closely associated with V-Media Group. Therefore, the Company is the primary beneficiary of V-Media Group. Based on these contractual arrangements, the Company believes that V-Media Group should be considered as a Variable Interest Entity (“VIE”)under Accounting Standards Codification (“ASC”) 810 (“Consolidation”), because the equity investors in V-Media Group do not have the characteristics of a controlling financial interest and the Company through Dalian Guo-Heng is the primary beneficiary of V-Media Group. In connection with the acquisition, Merger Sub issued 10 shares of the common stock of the Merger Sub which constituted the 10% ownership interest in the Merger Sub and 1,000,000 shares of Series A Preferred Stock of the Company to the shareholders of Fortune-Rich, in exchange for all the shares of the capital stock of Fortune-Rich (the “Share Exchange” or “Merger”). The 10 shares of the common stock of the Merger Sub were converted into approximately 26,398,634 shares of the common stock of the Company so that upon completion of the Merger, the shareholders of Fortune-Rich own approximately 96 % of the common stock of the Company; 6 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTAION (Continued) As a result of the above-mentioned transactions, the shareholders of Fortune-Rich and persons affiliated with V-Media now own securities that represent 96% of the equity in the Company. The acquisition was accounted for as a reverse merger under the purchase method of accounting since there was a change of control. Accordingly, Hong Kong Fortune-Rich Investment Co., Ltd. and its subsidiaries will be treated as the continuing entity for accounting purposes. As part of the merger, the Company’s name was changed from “Golden Key International, Inc.” to “China New Media Corp.” to more effectively reflect our business and communicate our brand identity to customers. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of China New Media Corp., its subsidiary, Fortune-Rich and its wholly-owned subsidiary Dalian Guo-Heng, as well as Dalian Guo-Heng’s variable interest entity, V-Media Group. The noncontrolling interests represent the minority stockholders’ interest in V-Media Group’s majority owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting years. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of outstanding warrants and accrual of allowance of doubtful accounts.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and demand deposits with a bank with an original maturity of less than three months. 7 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible amounts, as needed. The Company uses the aging method to estimate the allowance for anticipated uncollectible receivable balances. Under the aging method, bad debt percentages determined by management based on historical experience as well as current economic climate are applied to customers’ balances categorized by the number of months the underlying invoices have remained outstanding. The allowance is adjusted to the amount computed as a result of the aging method. When facts subsequently become available to indicate that the allowance provided requires an adjustment, then the adjustment will be classified as a change in estimate. There were $289,573 and $286,027 allowance for uncollectible amountsas ofSeptember 30, 2011 and June 30, 2011, respectively. Receivables are considered past due after 180 days. Accounts are written off only after exhaustive collection efforts. Advance to suppliers The Company periodically makes advances to certain vendors for purchases of advertising materials and equipment and records those advances as advance to suppliers. Historically, the company has not experienced any losses as a result of these advances. Property, Equipment and Construction in Progress Property and equipment are stated at cost less accumulated depreciation. Expenditures for maintenance and repairs are charged to earnings as incurred while additions, renewals and betterments are capitalized. When the asset property and equipment is retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property, plant and equipment is provided using the straight-line method for substantially all assets with estimated lives as follows: Estimated Useful Life Residual value Building 15 years 5% Inprovement of the building 5 years 0% Advertising equipment 4-15 years 5% Transportation 7 years 5% Office equipment and furniture 5 years 5% Construction in progress represents direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. 8 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of long-lived assets Long-lived assets, which include property, plant and equipment, billboard use right and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the assets. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. No impairment loss has been recorded for the three months ended September 30, 2011 and 2010. Deferred revenues Deferred revenues represent cash received in advance from customers according to the contracts for advertising service fees, advertisement production and sponsorship fees. These advances are usually refundable to the customers if the Company is unable to deliver the advertising services. Deferred revenues are recognized as income when services are provided based on the terms of the contracts. Revenue recognition The Company recognizes revenues when advertisements are posted over respective contractual terms based on the schedules agreed with customers and collections are reasonably assured. Payments received in advance of services provided are recorded as deferred revenues. Cost of revenues Cost of advertising services consists primarily of media costs payable under exclusive advertising agreements, depreciation of advertising equipment and amortization of billboards use right, business taxes and surcharges and other direct operating costs. Media costs are expensed as incurred. Selling, General and administrative Costs Selling, general and administrative costs consist primarily of salaries and commissions for sales representatives, salaries for administrative staffs, rent expenses, office supplies, depreciation expense and employee benefits for administrative staffs. 9 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Foreign currency translation The Company and Fortune-Rich use the United States dollar (“US Dollars”) for financial reporting purposes. The Company, Dalian Guo-Heng and Dalian Vastitute Group maintain their books and records in the currency of Renminbi (“RMB”), being the primary currency of the economic environment in which their operations are conducted. For financial reporting purposes, RMB has been translated into United States dollars ("USD") as the reporting currency. Assets and liabilities are translated at the exchange rate in effect at the balance sheet date. Revenues and expenses are translated at the average rate of exchange prevailing during the reporting period. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders' equity as "Accumulated other comprehensive income". Gains and losses resulting from foreign currency translations are included in accumulated other comprehensive income.There is no significant fluctuation in exchange rate for the conversion of RMB to USD after the balance sheet date. Income Taxes The Company recognized deferred tax assets and liabilities based upon the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Equity Method Investments The Company uses the equity method to account for its investments with ownership interests between 20% and 50% when it has significant influence but not control. Under the equity method, the Company will recognize its initial investment at cost and subsequently recognize in earnings its proportionate share of the income or loss of the investee. 10 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair Value of Financial Instruments The Company adopted the provisions of ASC 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Observable inputs such as unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs other than quoted prices that are observable for the asset or liability in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect managements’ own assumptions based on the best available information. The carrying amounts of certain financial instruments, including accounts receivable, advances to vendors, other receivables, accounts payable, advance from customers, taxes payable, other payables and accrued liabilities, approximate their fair value due the short-term nature of these items. The carrying amount of the Company’s bank loans approximates the fair value based on the Company's expected borrowing rate with similar remaining maturities and comparable risk in market. Stock-Based Compensation The Company measures compensation expense for its non-employee stock-based compensation under ASC 718, “Compensation- Stock Compensation”.The fair value of the stock issued is used to measure the transaction, as this is more reliable than the fair value of the services received.Fair value is measured as the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete.Thefair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. Earnings per Share The Company computes earnings per share (“EPS’) in accordance with ASC 260, “Earnings per share.” ASC 260 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as net income divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. 11 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Concentrations of Business and Credit Risk The Company maintains certain bank accounts in the PRC, which are not protected by FDIC insurance or other insurance. The Company’s operations are carried out in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC and the general state of the PRC’s economy. The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the North America and Western Europe. The Company’s operating results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Reclassification Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported total assets, liabilities, stockholders' equity or net income. New Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” (“ASU 2011-04”). ASU 2011-04 expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This new guidance is to be applied prospectively.This guidance will be effective for the Company beginning January 1, 2012. The Company anticipates that the adoption of this standard wil not significantly impact its consolidated financial statements. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” (“ASU 2011-05”). ASU 2011-05 eliminates the option to report other comprehensive income and its components in the statement of changes in equity. ASU 2011-05 requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This new guidance is to be applied retrospectively. This guidance will be effective for the Company beginning January 1, 2012. The Company anticipates that the adoption of this standard will not significantly impact of its consolidated financial statements. 12 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3- RESTRICTED CASH According to a contract signed on August 18, 2011, the Company will obtain 20% of Letian Net (“Letian”)after the entire consideration (RMB 600,000) is deposited toa designated bank account of the Company'ssubsidiary – Dalian Vastitude Network Technology Co., Ltd. As of September 30, 2011, the Company has deposited RMB 300,000 (approximately $50,000) to the account in its subsidiary. Letian is a large online advertising platform in Dalian, the PRC. NOTE 4 - LOANS RECEIVABLE The Company loaned two non-related companies, Rongbang New Energy Resources and Tianjun Trade Co., $0.8 million and $0.9 million, respectively. The former is a one-year term loan from April 27, 2011 to April 26, 2012 at a fixed interest rate of 10% per annum. The latter is a one-year term loan from June 10, 2011 to June 9, 2012 at a fixed interest rate of 10% per annum. NOTE 5 - MAJOR SUPPLIERS During the three months ended September 30, 2011, one major supplier provided approximately 36% of the Company’s purchase of raw materials. For the three months ended September 30, 2010, another major supplier provided 13% of the Company’s purchase of raw materials. NOTE 6 - PROPERTY, EQUIPMENT AND CONSTRUCTION IN PROGRESS, NET Property, equipment and construction in progress consist of the following: September30, June 30, Advertising equipment $ $ Office equipment and furniture Office building and improvement Transportation Subtotal Less: Accumulated depreciation ) ) Construction in progress Total $ $ 13 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 6 - PROPERTY, EQUIPMENT AND CONSTRUCTION IN PROGRESS, NET (Continued) Depreciation expense amounted to $501,249 and $372,941, for the three months ended September 30, 2011 and 2010 respectively.Approximately $11.13 million of advertising equipment was pledged for short term loans as of September 30, 2011. The Company expects to complete construction in progress and pay the outstanding balance of $4.39 million by December 31, 2011. NOTE 7 - SECURITY DEPOSITS Security depositsare mainly comprised of deposits made to third parties to guarantee the Company’s outstanding loans (see Note 11 and 12). As of September 30, 2011 and June 30, 2011, the Company has security deposit balances of $1,940,623 and $1,955,343, respectively, which will be returned when the respective loans are repaid. NOTE 8 - INTANGIBLE ASSETS Intangible assets consist of computer software acquired. The Company amortizes the intangible assets on a straight-line basis over the useful terms 3 to 10 years. Amortization expense amounted $5,247 and $4,638 for the three months ended September 30, 2011 and 2010, respectively. The projected amortization expense from September 30, 2011 attributed to future periods is as follows: The periodending September 30, Amount $ Thereafter $ NOTE 9 - BILLBOARDS USE RIGHT The Company makes advance payments for the right to construct advertising equipment and post advertisements in certain locations based on long-term contracts with local government authorities or other business entities. These payments are recorded as billboards use right and amortized on a straight-line basis over the contract terms 2 to 15 years. Amortization of billboards use right amounted $408,028 and $ 204,231 for the three months ended September 30, 2011 and 2010, respectively. 14 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 9 - BILLBOARDS USE RIGHT (Continued) The projected amortization expense from September 30, 2011 attributed to future periods is as follows: Periodending September 30, Amount $ Thereafter $ NOTE 10 - TAXES a)Corporate Income Tax United States The Company is subject to income taxes on an entity basis on income arising in or derived from the tax jurisdiction in which each entity is domiciled. China New Media Corp., a Delaware corporation, has incurred a net operating loss for income tax purposes for the year ended throughJune 30, 2011. The Company had loss carry forwards for U.S. income tax purposes available for offset against future taxable U.S income expiring through 2030of approximately $165,504 and $157,516 as of September 30, 2011 and June 30, 2011, respectively. Management believes that the realization of the benefits from these losses appears uncertain due to the Company's limited operating history. Accordingly, a full deferred tax asset valuation allowance has been provided and no deferred tax asset benefit has been recorded for US operation. The valuation allowance was $56,271 and $53,555 as of September 30, 2011 and June 30, 2011, respectively. Hong Kong Fortune-Rich was incorporated in Hong Kong and is not subject to income taxes under the current laws of Hong Kong. PRC Dalian Guo-heng and V-Media Group are governed by the Income Tax Law of the People’s Republic of China concerning the private-run enterprises, which are currently subject to tax at a statutory rate of 25% on net income reported after appropriated tax adjustments. Because of different tax jurisdictions’ restriction, V-Media Group’s subsidiaries of Beijing, Tianjin, and Shenyang, Wangluo have loss carryover that can only be used to offset their own future taxable income. The loss carry forward for those subsidiaries amounted to $589,761 and $172,050 as of September 30, 2011 and 2010, respectively. 15 CHINA NEW MEDIA CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 10 - TAXES (Continued) The Company periodically evaluates the likelihood of the realization of deferred tax assets, and reduces the carrying amount of the deferred tax assets by a valuation allowance to the extent it believes a portion will not be realized. The Company considers many factors when assessing the likelihood of future realization of the deferred tax assets, including its recent cumulative earnings experience, expectation of future income, the carryforward periods available for tax reporting purposes, and other relevant factors. For the three months ended September 30, 2011, management concluded that it was more likely than not those additional PRC deferred tax assets would be realized. This determination was based upon actual and projected future operating results. Accordingly, the Company recorded a non-cash income tax benefit of $17,056 and $8,162 for the three months ended September 30, 2011 and 2010, respectively. Significant components of the income tax provision were as follows for the three months ended September 30, 2011 and 2010: For three months ended September 30, Current tax provision Federal $
